DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed July 12, 2022.  Claims 1 and 46 are amended.  Claim 50 is new.  Claims 1-3, 5, 8, 11-13, 16, 20, 25, 30-31, 33-35, 42-44, 46, and 50 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 11-13, 16, 30, 42-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070269386 A1 (hereinafter STEEN) in view of US 20100178353 A1 (hereinafter MEZAACHE).
Regarding claims 1, 8, and 30 STEEN discloses a pharmaceutical oral formulation for delivering nicotine by transmucosal uptake in the oral cavity (Abstract).  STEEN discloses that the formulation can be administered through tablets (¶25).  STEEN discloses that the manufacturing process includes mixing the powder and then rolling, molding, extruding or any other method (¶122-¶123).   The manufacturing methods disclosed in (¶122-¶123) are descriptions of compressing the formula and a tablet is by its very nature pressed.  STEEN discloses the formulation comprising a content of nicotine (¶67) and a content of an alkaline pH regulating agent (¶56-¶57, raising the pH by adding alkaline solution.  Trometamol is an alkali.).  STEEN further discloses wherein at least 40% by weight of the nicotine is absorbed through the oral mucosa. STEEN discloses that the pH must be optimized to achieve sufficient uptake of the active ingredient through buffering (¶21).  STEEN discloses that in order to promote absorption of the nicotine the pH must be increased and that at a pH of 8.8, 90% of the nicotine will be available for absorption through the mucosa (¶56).  Also see the manufacturing example where the pH is adjusted to 9.0 (¶129). 
STEEN may not explicitly disclose wherein the tablet is a pressed powder formulation or  wherein the formulation is designed for the content of nicotine to dissolve in the oral saliva within a period of less than 90 seconds upon oral administration.
MEZAACHE teaches a composition for making oral dosage capable of dissolving in the mouth in less than 40 seconds (abstract).  The compositions contain nicotine (¶62).  The composition can be in the form of a table made from powdered, crystalline materials (¶4).  Direct compression is applied to the powder (¶20).  Direct compression advantages include uniformity of blend, few manufacturing steps, and less cost (¶22).  MEZAACHE further teaches that the tablets dissolve rapidly in the mouth, generally in less than 30 seconds (¶41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of STEEN to wherein the tablet is a pressed powder formulation or  wherein the formulation is designed for the content of nicotine to dissolve in the oral saliva within a period of less than 90 seconds upon oral administration as taught by MEZAACHI.  Regarding the limitation of dissolving in less than 90 seconds, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Regarding the limitation of a pressed powder, a person of ordinary skill in the art would obviously form a pressed powder tablet because doing so would realize the advantages of uniformity of blend, few manufacturing steps, and less cost (¶22).
Regarding claim 2, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN further discloses wherein said content of nicotine is at least 0.5 mg (Example 2, ¶121).  
Regarding claim 3, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN further discloses wherein at least 50% by weight of the nicotine is absorbed through the oral mucosa.  STEEN discloses that the pH must be optimized to achieve sufficient uptake of the active ingredient through buffering (¶21).  STEEN discloses that in order to promote absorption of the nicotine the pH must be increased and that at a pH of 8.8, 90% of the nicotine will be available for absorption through the mucosa (¶56).  Also see the manufacturing example where the pH is adjusted to 9.0 (¶129).
Regarding claim 5, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN further discloses wherein said content of pH regulating agent is at least 0.5% by weight of said tablet.  STEEN teaches examples starting in ¶120.  Example 1 is a 275 mg tablet with 12.4 mg Trometamol the pH regulating agent (¶21).  Therefore, STEEN discloses 
                
                    
                        
                            12.4
                             
                            m
                            g
                             
                            T
                            r
                            o
                            m
                            e
                            t
                            a
                            m
                            o
                            l
                             
                        
                        
                            275
                             
                            m
                            g
                             
                            t
                            a
                            b
                            l
                            e
                            t
                        
                    
                    *
                    100
                    %
                    =
                    4.5
                    %
                     
                    p
                    H
                     
                    r
                    e
                    g
                    u
                    l
                    a
                    t
                    i
                    n
                    g
                     
                    a
                    g
                    e
                    n
                    t
                
            
Regarding claim 11, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN further discloses wherein said nicotine is provided as a nicotine salt (¶66-¶67).  
Regarding claim 12, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN further discloses, “numerous nicotine salts are known, and may be used, e g the salts presented in Table 1, preferably monotartrate, hydrogen tartrate (also called bitartrate or bitartrate dihydrate), ditrate, malate, and/or hydrochloride.” (¶71 and Table 1). 
Regarding claim 13, modified STEEN disclose the nicotine tablet according to claim 11.  STEEN further discloses wherein the nicotine salt comprises nicotine bitartrate (¶71). 
Regarding claim 16, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN further discloses wherein said nicotine is provided as free nicotine base (¶56, ¶67).
Regarding claim 42, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN may not explicitly disclose wherein said nicotine tablet is adapted for providing a peak saliva concentration of nicotine of more than 0.3 mg/mL during the first 120 seconds upon oral administration.
STEEN discloses that the pH must be optimized to achieve sufficient uptake of the active ingredient through buffering (¶21).  STEEN discloses that in order to promote absorption of the nicotine the pH must be increased and that at a pH of 8.8, 90% of the nicotine will be available for absorption through the mucosa (¶56).  Also see the manufacturing example where the pH is adjusted to 9.0 (¶129).  STEEN discloses that the total amount of nicotine can be from 0.05-8 mgs.
MEZAACHE teaches a composition for making oral dosage capable of dissolving in the mouth in less than 40 seconds (abstract).  The compositions contain nicotine (¶62).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STEEN to provide wherein said oral nicotine formulation is adapted for providing a peak saliva concentration of nicotine of more than 0.3 mg/mL during the first 120 second upon oral administration.  A person of ordinary skill in the art would recognize that the tablet of STEEN would have varying dissolving times.  MEZAACHI teaches that dissolving time of the tablet is fast, within 30 seconds.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  STEEN discloses that the tablet may have a wide range of mgs of nicotine in the formulation.  Therefore, the release of 0.3 mg/mL is contemplated in STEEN.  
Regarding claim 43, modified STEEN discloses the oral nicotine formulation according to claim 1.  STEEN further discloses wherein the composition further comprises an amount of an insoluble composition between 5 and 50% by weight of the tablet (¶82 and Example 2 ¶121).  STEEN discloses many additives including vegetable oil and lipid barriers which are insoluble (¶82).  In example 2, the composition has 41.6% vegetable oil.
 Regarding 44, modified STEEN discloses the oral nicotine formulation according to claim 1.  STEEN further discloses wherein the insoluble composition comprises at least one selected from dibasic calcium phosphate, calcium carbonate DC, mono-, diglyceride powder, hydrogenated vegetable oil and combinations thereof (¶82 and Example 2, ¶121).
Regarding claim 46, STEEN discloses a pharmaceutical oral formulation for delivering nicotine by transmucosal uptake in the oral cavity (Abstract).  STEEN discloses that the formulation can be administered through tablets (¶25).  STEEN discloses that the manufacturing process includes mixing the powder and then rolling, molding, extruding or any other method (¶122-¶123).   The manufacturing methods disclosed in (¶122-¶123) are descriptions of compressing the formula and a tablet is by its very nature pressed.  STEEN discloses the formulation comprising a content of nicotine (¶67) and a content of an alkaline pH regulating agent (¶56-¶57, raising the pH by adding alkaline solution.  Trometamol is an alkali.).  STEEN further discloses wherein at least 40% by weight of the nicotine is absorbed through the oral mucosa. STEEN discloses that the pH must be optimized to achieve sufficient uptake of the active ingredient through buffering (¶21).  STEEN discloses that in order to promote absorption of the nicotine the pH must be increased and that at a pH of 8.8, 90% of the nicotine will be available for absorption through the mucosa (¶56).  Also see the manufacturing example where the pH is adjusted to 9.0 (¶129).  STEEN further discloses wherein said pH regulating agent consists of a carbonate buffer (¶31).
STEEN may not explicitly disclose wherein the tablet is a pressed powder formulation or  wherein the formulation is designed for the content of nicotine to dissolve in the oral saliva within a period of less than 90 seconds upon oral administration.
MEZAACHE teaches a composition for making oral dosage capable of dissolving in the mouth in less than 40 seconds (abstract).  The compositions contain nicotine (¶62).  The composition can be in the form of a table made from powdered, crystalline materials (¶4).  Direct compression is applied to the powder (¶20).  Direct compression advantages include uniformity of blend, few manufacturing steps, and less cost (¶22).  MEZAACHE further teaches that the tablets dissolve rapidly in the mouth, generally in less than 30 seconds (¶41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of STEEN to wherein the tablet is a pressed powder formulation or  wherein the formulation is designed for the content of nicotine to dissolve in the oral saliva within a period of less than 90 seconds upon oral administration as taught by MEZAACHI.  Regarding the limitation of dissolving in less than 90 seconds, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Regarding the limitation of a pressed powder, a person of ordinary skill in the art would obviously form a pressed powder tablet because doing so would realize the advantages of uniformity of blend, few manufacturing steps, and less cost (¶22).
Regarding claim 50, STEEN discloses a pharmaceutical oral formulation for delivering nicotine by transmucosal uptake in the oral cavity (Abstract).  STEEN discloses that the formulation can be administered through tablets (¶25).  STEEN discloses that the manufacturing process includes mixing the powder and then rolling, molding, extruding or any other method (¶122-¶123).   STEEN discloses the formulation comprising a content of nicotine (¶67) and a content of an alkaline pH regulating agent (¶56-¶57, raising the pH by adding alkaline solution.  Trometamol is an alkali.).  STEEN further discloses wherein at least 40% by weight of the nicotine is absorbed through the oral mucosa. STEEN discloses that the pH must be optimized to achieve sufficient uptake of the active ingredient through buffering (¶21).  STEEN discloses that in order to promote absorption of the nicotine the pH must be increased and that at a pH of 8.8, 90% of the nicotine will be available for absorption through the mucosa (¶56).  Also see the manufacturing example where the pH is adjusted to 9.0 (¶129). STEEN further discloses wherein the tablet is free of vegetable oil.  STEEN discloses that vegetable oils may  be added optionally (¶82).  This means there are formulations where there is no oil.  
STEEN may not explicitly disclose wherein the tablet is a pressed powder formulation or  wherein the formulation is designed for the content of nicotine to dissolve in the oral saliva within a period of less than 90 seconds upon oral administration.
MEZAACHE teaches a composition for making oral dosage capable of dissolving in the mouth in less than 40 seconds (abstract).  The compositions contain nicotine (¶62).  The composition can be in the form of a table made from powdered, crystalline materials (¶4).  Direct compression is applied to the powder (¶20).  Direct compression advantages include uniformity of blend, few manufacturing steps, and less cost (¶22).  MEZAACHE further teaches that the tablets dissolve rapidly in the mouth, generally in less than 30 seconds (¶41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of STEEN to wherein the tablet is a pressed powder formulation or  wherein the formulation is designed for the content of nicotine to dissolve in the oral saliva within a period of less than 90 seconds upon oral administration as taught by MEZAACHI.  Regarding the limitation of dissolving in less than 90 seconds, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Regarding the limitation of a pressed powder, a person of ordinary skill in the art would obviously form a pressed powder tablet because doing so would realize the advantages of uniformity of blend, few manufacturing steps, and less cost (¶22).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over STEEN and MEZAACHE as applied to claim 1 above, as evidenced by "Comprehensive mucoadhesive study of anionic polymers and their derivate" included in applicant's Information disclosure dated August 25, 2020 (hereinafter LAFFLEUR).
Regarding claim 20, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN may not explicitly disclose wherein the tablet comprises a mucoadhesive.
STEEN discloses that the melt tablets of example 2 adhere to the oral mucosa (¶121).  STEEN further discloses that alginate is added to the formulation (¶52). LAFFLEUR teaches that mucosal delivery is a desirable delivery method because it is easy and painless, therefore improved mucoadhesion properties are desired (introduction).  LAFFLEUR teaches that alginate is a common and well known mucoadhesive anionic polymer (Introduction, Page 315, paragraph 2, lines 1-2).   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over STEEN and MEZAACHE as applied to claim 1 above in further view of US 20150096576 A1 (hereinafter GAO) included in applicant's Information disclosure dated August 25, 2020.
Regarding claim 25, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN may not explicitly disclose wherein the tablet comprises microcrystalline cellulose in an amount of 1-10% by weight of the tablet.
GAO teaches a dissolvable chewable tablet such that at least one additive is released from the tablet when the tablet is chewed or dissolved within an adult tobacco consumer's oral cavity.  GAO teaches that the tablet can include fillers, limited to less than 10 weight percent, including microcrystalline cellulose (¶63). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STEEN to provide wherein the solid formulation comprises microcrystalline cellulose in an amount of 1-10% by weight of the solid formulation as taught in GAO.  A person of ordinary skill in the art would obviously use microcrystalline cellulose as a filler in a tobacco product.  Doing so would provide a carrier for the nicotine composition (¶11).  

Claims 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over STEEN and MEZAACHE as applied to claim 1 above, as evidenced by "Crosprovidone ED" included in applicant's Information disclosure dated August 25, 2020 (hereinafter ROWE).
Regarding claims 31 and 33, modified STEEN disclose the nicotine tablet according to claim 1.  STEEN further discloses wherein said tablet further comprises a disintegrant in an amount of 1-10% by weight of the tablet and wherein the disintegrant comprises cross-linked polyvinylpyrrolidone.  STEEN discloses that disintegrants are added (Claim 14, ¶82).  Specifically, STEEN discloses that crospovidone (another name for cross-linked polyvinylpyrrolidone as evidenced in ROWE) is added in Example 1.  Example 1 is a 275 mg tablet with 11 mg Trometamol the pH regulating agent (¶21).  Therefore, STEEN discloses
                
                    
                        
                            11
                             
                            m
                            g
                             
                            C
                            r
                            o
                            s
                            p
                            o
                            v
                            i
                            d
                            o
                            n
                            e
                             
                        
                        
                            275
                             
                            m
                            g
                             
                            t
                            a
                            b
                            l
                            e
                            t
                        
                    
                    *
                    100
                    %
                    =
                    4.0
                    %
                     
                    C
                    r
                    o
                    s
                    p
                    o
                    v
                    i
                    d
                    o
                    n
                    e
                
            
Regarding claims 34 and 35, modified STEEN disclose the nicotine tablet according to claim 33.  STEEN may not explicitly disclose wherein at least 50% by weight of the cross-linked polyvinylpyrrolidone has a particle size below 50 micrometers and a particle size below 15 micrometers.
STEEN discloses that during the manufacturing process it may be desirable to reduce the particle size of the solid components through milling with a roll-refiner (¶122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause wherein at least 50% by weight of the cross-linked polyvinylpyrrolidone has a particle size below 50 micrometers and a particle size below 15 micrometers since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the formulation would not operate differently with the claimed values and since STEEN discloses that the particle size is desired to be low and a method for ensuring the particle size is reduced in case it is too large, the formulation would function appropriately with the claimed values.  Further, Applicant places no criticality on the particle sizes claimed, indicating simply that the value may be within the claimed ranges ¶84-¶86.

Double Patenting
Claims 1-3, 5, 8, 11-13, 16, 20, 25, 30-31, 33-35, 42-44,  46  of this application is patentably indistinct from claims 1, 3-4, 7, 9, 12-13, 15-21, 23, 25-26, 32 and accompanying specification of Application No. US 16/213,641. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 30, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of copending Application No. US 16/213,641.  Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would obviously recognize the overlapping ranges for the nicotine to dissolve.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. US 16/213,641.  Although the claims at issue are not identical, they are not patentably distinct from each other because a formulation is used in a tablet
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. US 16/213,641.  Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would obviously recognize the overlapping ranges for the percent of nicotine to dissolve nicotine to dissolve.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over ¶162 of copending Application No. US 16/213,641.  Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would obviously recognize the overlapping ranges for the percent of nicotine to dissolve nicotine to dissolve.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 21 and ¶53-¶57 of copending Application No. US 16/213,641.  Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would obviously recognize the overlapping ranges for the percent of nicotine to dissolve nicotine to dissolve.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. US 16/213,641.  
Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 and ¶35 of copending Application No. US 16/213,641.  
Claims 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over ¶39 of copending Application No. US 16/213,641 because a person of ordinary skill would obviously use free nicotine as a base.
Claims 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. US 16/213,641.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over ¶62 of copending Application No. US 16/213,641 which discloses the use of microcrystalline cellulose in a tablet.
Claims 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 25-26 of copending Application No. US 16/213,641.
Claims 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over ¶66-¶68 of copending Application No. US 16/213,641.
Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 21 of copending Application No. US 16/213,641.
Claims 43 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 of copending Application No. US 16/213,641.  Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would immediately recognize that a fatty acid is an insoluble composition.
Dependent claims 25 is also provisionally rejected insomuch as it depends on a claim rejected under a provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, filed July 12, 2022, with respect to the rejection(s) of claim(s) 1-3, 5, 8, 11-13, 16, 30, 42-4, and 46 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of STEEN and MEZAACHE.
Regarding claim 8, applicant argues that STEEN does not teach that nicotine is available for absorption.  However STEEN clearly states that in order to promote absorption in a free base form the pH must be increased and STEEN discloses the need to increase it (¶56).  This will make 90% of the nicotine in base form for absorption.
Regarding claim 46, applicant argues that STEEN does not teach a carbonate buffer for regulating pH.  However, STEEN explicitly teaches bi carbonate buffers (¶63-¶64).  The fact that carbonate is disclosed in STEEN to be used with additional buffers (trometamol) does not negate the fact carbonate is disclosed.
The remainder of applicant’s argument hinge on the arguments for claim 1 being allowable.  As discussed above, these arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726